Citation Nr: 0833095	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome, including as secondary to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jeffrey Moffatt, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 until his retirement in January 1983.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran contends that he has diabetes mellitus and 
myelodysplastic syndrome due to his exposure to Agent Orange 
during his military service.  Specifically, he maintains that 
during his military service, he was exposed to Agent Orange 
in Thailand and Midway Island from aircraft that were 
refueling and transferring cargo.  The Board notes that the 
service personnel records in the claims file appear to be 
incomplete.  Furthermore, there is no evidence of record 
indicating that the appropriate development was undertaken in 
order to determine whether the veteran was exposed to 
herbicides during his military service.

Moreover, with regard to the claim to reopen, it does not 
appear that the veteran has been provided the specific notice 
required in claims to reopen.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006),  the U.S. Court of Appeals for Veterans Claims 
(Court) held that in claims to reopen previously finally 
denied claims, notice to the claimant must include notice 
regarding the meaning of new and material evidence (to 
include with some specificity of what would be new and 
material evidence), as well as what evidence and information 
was necessary to substantiate the underlying claim.  Here, 
while the veteran has received notice of what is necessary to 
substantiate the underlying service connection claim, he has 
not been provided adequate notice of what would suffice to 
reopen the claim in accordance with the Court's guidelines in 
Kent.  Finally, with regard to both claims on appeal, the 
Board notes that on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability or an effective date for 
any award of compensation.  The RO will have the opportunity 
to cure these notice deficiencies on remand.

Accordingly, the case is REMANDED for the following:

1.  For the issue of whether new and 
material evidence has been received to 
reopen a claim seeking service connection 
for diabetes mellitus, including as 
secondary to herbicide exposure, the RO 
should issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for diabetes mellitus (to include as 
secondary to herbicide exposure), and 
notice regarding the type of evidence and 
information necessary to reopen the 
claim, i.e., what type of evidence would 
be considered new and material.

For both issues on appeal, the RO should 
also inform the veteran of the type of 
information required to verify his 
claimed exposure to "Agent Orange" or 
other chemical substances during active 
service.  Specifically, the veteran 
should be informed that examples of 
evidence that would be sufficient to 
substantiate the claimed exposure may 
include, but is not limited to: buddy 
statements, service department records, 
or any information that VA might require 
if it determines that it should attempt 
to obtain service department records.
For both issues on appeal, the RO should 
also provide the veteran notice regarding 
the rating of disability and effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If such attempt 
is unsuccessful, the veteran and his 
representative should be so notified, and 
requested to provide the outstanding 
evidence.

3.  The RO should secure and associate 
with the record the veteran's complete 
service personnel file.  If such records 
are unavailable because they have been 
irretrievably lost or destroyed, it 
should be so certified for the record.

4.  If necessary, the RO should prepare a 
summary of all of the veteran's 
allegations of in-service herbicide 
exposure, and seek corroboration of the 
exposure from appropriate sources.

5.  If the veteran's alleged exposure to 
herbicides in service is confirmed, the 
RO should arrange for him to be examined 
by a physician with the appropriate 
expertise to determine the etiology of 
any currently diagnosed myelodysplastic 
syndrome.  The veteran's claims files 
must be reviewed by the examiner in 
conjunction with the examination; any 
indicated studies and tests should be 
completed; and all clinical findings 
should be reported in detail.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's myelodysplastic syndrome is 
related to his military service to 
include his exposure to Agent Orange 
therein.  The complete rationale for the 
opinions rendered should be fully 
explained.

6.  The RO should undertake any other 
development it determines to be warranted 
in the claim pertaining to diabetes.

7.  Then, the RO should readjudicate the 
issues on appeal.  If either benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

